DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an activation mechanism” and “a delivery device” in claims 1 and 20, and “a switching device” in claim 3.
Such corresponding structure(s) is/are:  for the activation mechanism, a button, a capacitive switch, a dry-reed contact or a Hall sensor, as described in paragraph 26; and for the delivery device, a pump, as described by paragraph 27; and for the switching device, no corresponding structure appears to be described.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 are rejected as being indefinite because the term “high" in line 7  of both is subjective and does not particularly and distinctly limit the metes and bounds of the claims.  The term "high" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In these claims, the term "high" describes the voltage source; however, what one of ordinary skill in the art might consider to be high, another having ordinary skill in the art might not.  Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.  See 2173.05(b)IV.
Claims 2-19 are rejected for depending from indefinite claim 1.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, 
Claim 2 recites the broad recitation “a pump”, and the claim also recites “a positive displacement pump”, “a hose pump”, “a multi-channel peristaltic pump”, and “a suction pump”,  which are all narrower statements of the limitation.
Claim 3 recites the broad recitations “a delivery mode” and “a return mode”, and the claim also recites “for example as a suction pump on the liquid tank side” and “for example as a pressure pump on the liquid tank side”, which are both narrower statements of the limitations, respectively.   
Claim 4
Claim 5 recites the broad recitation “a haptic”, and the claim also recites “vibrating, signal transmitter, which is connected to the control electronics”, which is a narrower statement of the limitation.  
Claim 6 recites the broad recitation “a connection mechanism”, and the claim also recites “a self-opening and self-closing valve”, which is a narrower statement of the limitation.  
Claim 7 recites the broad recitation “a self-collapsing tank”, and the claim also recites “a film bag”, which is a narrower statement of the limitation.  
Claim 8 recites the broad recitation “formed as one part”, and the claim also recites “formed as an extruded plastic hose”, which is a narrower statement of the limitation, and the claim also recites “as a rubber hose”, which is the narrowest statement of the limitation.  
Claim 10 recites the broad recitation “a detector”, and the claim also recites “mechanical coding” and further “an interlocking engagement” or “electronic coding” and further “RFID coding”, which is a narrower statement of the limitation.  
Claim 11 recites the broad recitation “at least 8”, and the claim also recites “at least 20”, which is a narrower statement of the limitation.  
Claim 12 recites the broad recitation “at least 2”, and the claim also recites “preferably 3 and in particular at least 8”, which is a narrower statement of the limitation.  
Claim 14 recites the broad recitation “10 cm to 30 cm”, and the claim also recites “27 cm”, which is a narrower statement of the limitation.  
The above claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 3, the limitation “a switching device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 4 is also rejected as being indefinite because it is unclear what it required by the limitation requiring the actuating element to be formed “as an opposite pole in relation to the atomizer nozzles”.  Both the actuating element and the nozzles are mechanical structures, which are generally not considered to have poles.  Further, a switch is not generally considered to have a polarity.  Therefore, it is unclear exactly how this limitation limits the metes and bounds of the claim.  
Claim 8 recites the limitation "the delivery hose" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected for depending from indefinite claim 8.  
Claim 9 is rejected as being indefinite because the limitation “wherein the first line and the second line comprise a number of hoses” appears to be inconsistent with the limitation of claim 8, from which claim 9 depends, requiring the first line and the second line are formed as one part.    
Claim 15 is rejected as being indefinite because the limitation “the liquid tank being arranged between the delivery device and the atomizer nozzles” is incompatible with the limitation in claim 1 that the delivery device is arranged between the liquid tank and the atomizer nozzles.  Both of these limitations cannot be met by the same atomizer.  
Claim 16 recites the limitations "the head portion" and “the grip portion” in lines 3, 4, and 6.  There is insufficient antecedent basis for this limitation in the claim.  In particular, it is noted that claim 14, from which claim 16 depends, does not require these elements.  
Claims 15 and 16 are further rejected for depending from indefinite claim 14.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4, 7, 11-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffee (EP 1 388 371).
Regarding claim 1, Coffee teaches an electrostatic atomizer (1a) for liquids, the atomizer comprising: 
a housing (9), 
an electrical energy source (par. 35 - “battery operated”), 
an activation mechanism (par. 35 - “SW1”), 
control electronics (par. 35 - “a voltage control circuit”), 
a high-voltage source (par. 35 - “electromagnetic high voltage multiplier”), 
a liquid tank (2a), 
a delivery device (10), and 
atomizer nozzles (42, see fig. 4c, par. 41), 
wherein the delivery device is arranged between the liquid tank and the atomizer nozzles (fig. 3), the delivery device being connected to the liquid tank by a first line (3a, see fig. 3); and the 
Regarding claim 2 as best understood, Coffee teaches the atomizer described regarding claim 1, and further wherein the delivery device is formed as a pump (par. 35, 36).  It is noted that the remaining limitations of claim 2 that the pump is formed “in particular as a positive displacement pump, preferably as a hose pump, in particular for a number of hoses, for example as a multi- channel peristaltic pump, and preferably as a suction pump for sucking liquid out of the liquid tank, it being provided in particular that, during pumping operation, the hose pump deforms in a rolling manner, and thereby in particular completely pinches, a portion of delivery hose arranged between the first line and the second line” have been interpreted as being optional, consistent with the 112(b) rejection set forth above.  
Regarding claim 4 as best understood, Coffee teaches the atomizer described regarding claim 1, and further wherein the delivery device and/or the high-voltage source can be activated by way of the activation mechanism (par. 35), in particular a switch or a button (par. 35 - “a conventional push button or toggle switch”), an actuating element of the switch or of the button being electrically conductive (par. 35 - implicit, an electrically conducting part must be present to allow the circuit to be completed when the switch is closed) and in particular formed as an opposite pole in relation to the atomizer nozzles, and/or in that the atomizer has a main switch (“SW1”) for enabling an operating state (par. 35), the main switch being formed in particular as a slide, slide switch, button or sensor (par. 35).  
Regarding claim 7 as best understood, Coffee teaches the atomizer described regarding claim 1, and further wherein the liquid tank is formed as a self-collapsing tank and in particular comprises a film bag (par. 35) or a container with a passively following piston.  
claim 11 as best understood, Coffee teaches the atomizer described regarding claim 1, and further wherein the atomizer comprises at least 8 (fig. 7) and in particular at least 20 atomizer nozzles.  It is noted that the remaining limitation of claim 11 that the atomizer comprises  “at least 20 atomizer nozzles” has been interpreted as being optional, consistent with the 112(b) rejection set forth above.  
Regarding claim 12 as best understood, Coffee teaches the atomizer described regarding claim 1, and further wherein the atomizer comprises at least two, preferably three and in particular at most 8, atomizer nozzles (fig. 7).  
Regarding claim 13 as best understood, Coffee teaches the atomizer described regarding claim 1, and further wherein the atomizer nozzles form a nozzle array, the nozzle array being formed as a grid with grid lines crossing at grid points, it being provided in particular that the atomizer nozzles form grid points of parallel grid lines or corner points of a triangular grid structure, as indicated in the annotated figure below.  

    PNG
    media_image1.png
    259
    320
    media_image1.png
    Greyscale

Regarding claim 14 as best understood, Coffee teaches the atomizer described regarding claim 1, and further wherein, as indicated in the annotated figure below, the housing comprises a grip portion, a 

    PNG
    media_image2.png
    545
    758
    media_image2.png
    Greyscale

Regarding claim 17, Coffee teaches the atomizer described regarding claim 1, and further wherein the atomizer (1b, see fig. 11) comprises in addition to the first liquid tank (20a) a second liquid tank (20b), and in that the atomizer comprises in addition to the first delivery device (100a) a second delivery device (100b), and/or in that arranged between the delivery devices and the atomizer nozzles is a mixing device (the limitation following the “and/or” is not interpreted as being required since the conjunction “or” indicates it as being an alternative to that recited above).  
Claims 1, 3, 5-6, 10, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duru et al. (US 2009/0200392).
Regarding claim 1, Duru teaches an electrostatic atomizer (1, see par. 14, clm. 1) for liquids, the atomizer comprising: 

an electrical energy source (43), 
an activation mechanism (3), 
control electronics (45, see par. 140 - “these components serve to…control the various electrical elements”), 
a high-voltage source (45, par. 140 - “these components serve to generate the voltage used for spraying”), 
a liquid tank (35), 
a delivery device (53), and 
atomizer nozzles (160, see par. 225 - “a plurality of orifices”), 
wherein the delivery device is arranged between the liquid tank and the atomizer nozzles (par. 129, 142; fig. 4), the delivery device being connected to the liquid tank by a first line (40, see par. 142); and the delivery device being connected to the atomizer nozzles by a second line (55, see par. 142; fig. 6), so that the delivery device sucks liquid out of the liquid tank and delivers it to the atomizer nozzles.
Regarding claim 3 as best understood, Duru teaches the atomizer described regarding claim 1, and further wherein the atomizer comprises a switching device, by means of which a delivery direction of the delivery device, in particular a direction of rotation of a rotor of a hose pump, can be switched over in such a way that the hose pump can be switched between a delivery mode, for example as a suction pump on the liquid tank side, and a return mode, for example as a pressure pump on the liquid tank side (par. 143, 206).  
Regarding claim 5 as best understood, Duru teaches the atomizer described regarding claim 1, and further wherein the atomizer comprises an acoustic signal transmitter (80/82) and/or an optical signal transmitter (this limitation is not interpreted as being required since the conjunction “or” indicates 
Regarding claim 6 as best understood, Duru teaches the atomizer described regarding claim 1, and further wherein the atomizer comprises a connection mechanism (this limitation is not interpreted as being required since the conjunction “or” indicates it as being optional), the liquid tank being connected to the connection mechanism releasably (par. 129), in particular by way of a self-opening and self-closing- 22 - valve, and/or the liquid tank comprising the connection mechanism (38).  It is noted that the remaining limitation of claim 6 that the connection mechanism comprises  “a self-opening and self-closing- 22 - valve” has been interpreted as being optional, consistent with the 112(b) rejection set forth above.  
Regarding claim 10 as best understood, Duru teaches the atomizer described regarding claim 1, and further wherein between the liquid tank and the control electronics and/or the housing for receiving the liquid tank, a detector for identifying the liquid tank is located (par. 138 - “RFID chip”), the detector being formed in particular as mechanical coding, preferably thereby forming an interlocking engagement (this limitation is not interpreted as being required since the conjunction “or” indicates it as being optional), and/or electronic coding, for example as RFID coding, in particular thereby transmitting information about the- 23 - liquid tank, and/or electrical coding, in particular by forming electrical line routes via contacts (par. 138).  
Regarding claim 18 as best understood, Duru teaches the atomizer described regarding claim 1, and further wherein the atomizer comprises a heating device (200) and/or a cooling device (this limitation is not interpreted as being required since the conjunction “or” indicates it as being optional), the liquid being heatable or coolable to achieve a prescribed temperature and/or viscosity before leaving the atomizer nozzles (all liquid is capable of being heated or cooled).
claim 19, Duru teaches a method for operating the atomizer as described regarding claim 1, and further wherein the delivery device is operated for delivering the liquid both in the feed direction, that is to say for transporting liquid from the liquid tank to the atomizer nozzles, and in the return direction, that- 25 - is to say for transporting liquid from the atomizer nozzle in the direction of the liquid tank (par. 143, 206).  
Regarding claim 20, Duru teaches an electrostatic atomizer (1, see par. 14, clm. 1) for liquids, in particular cosmetics (par. 13), the atomizer comprising: 
a housing (2), 
an electrical energy source (43), 
an activation mechanism (3), 
control electronics (45, see par. 140 - “these components serve to…control the various electrical elements”), 
a high-voltage source (45, par. 140 - “these components serve to generate the voltage used for spraying”), 
a liquid tank (35), 
a delivery device (53), and 
atomizer nozzles (160, see par. 225 - “a plurality of orifices”), 
the control electronics and the high-voltage source being arranged in an interior space of the housing (par. 140), 
wherein the atomizers can be switched between an inactive position (fig. 1) and an active position (fig. 2; par. 118), the atomizer nozzles in the inactive position being positioned in the interior space of the housing (fig. 1), and the atomizer nozzles in the active position projecting beyond an outer side of the housing (fig. 2), the housing and the atomizer nozzles being movable in relation to one another for this purpose (par. 118 - a portion 12 of the housing is moved relative to the nozzles).
Claims 1 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffee et al. (US 2004/0079360, hereinafter Coffee ‘360).
Regarding claim 1, Coffee ‘360 teaches an electrostatic atomizer (1) for liquids, the atomizer comprising: 
a housing (4), 
an electrical energy source (5), 
an activation mechanism (“SW1”, “SW2”), 
control electronics (6), 
a high-voltage source (7), 
a liquid tank (8), 
a delivery device (9), and 
atomizer nozzles (104a, 105b, see fig. 16), 
wherein the delivery device is arranged between the liquid tank and the atomizer nozzles (fig. 1), the delivery device being connected to the liquid tank by a first line (fig. 2); and the delivery device being connected to the atomizer nozzles by a second line (fig. 2), so that the delivery device sucks liquid out of the liquid tank and delivers it to the atomizer nozzles.
Regarding claims 14 and 15 as best understood, Coffee ‘360 teaches the atomizer described regarding claim 1, and further wherein the housing comprises a grip portion (4b), a head portion (4a) and a middle portion arranged between the grip portion and the head portion (fig. 1 - the portion between the user’s fingers and nose), the atomizer nozzles being arranged in the head portion (fig. 2), the delivery device being arranged between the liquid tank and the atomizer nozzles (fig. 2), and/or in that the housing of the atomizer has a length of approximately 10 cm to 30 cm, in particular about 27 cm ( par. 39 - “102 to 127 mm”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Coffee ‘360 in view of Vito (US 2003/0029447).
Regarding claim 16, Coffee ‘360 discloses the atomizer as claimed in claim 14.  Coffee ‘360 does not further disclose wherein the housing is telescopic and as a result a distance between the head portion and the grip portion is variable and/or in that the head portion and the grip portion can be turned with respect to one another and/or in that the head portion and the grip portion are variable in their angle that they assume in relation to one another by tilting.  
Vito teaches an atomizer (par. 3; fig. 2) comprising a housing with a grip portion (100), a head portion (106) and a middle portion (102) arranged between the grip portion and the head portion (fig. 2) and wherein the housing is telescopic and as a result a distance between the head portion and the grip portion is variable (par. 47; fig. 2, 4) and/or in that the head portion and the grip portion can be turned with respect to one another and/or in that the head portion and the grip portion are variable in their angle that they assume in relation to one another by tilting (the second and third limitations are not interpreted as being required since the conjunction “or” indicates both as being optional).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the atomizer of Coffee ‘360 so that the housing is telescopic and as a result a distance between the head portion and the grip portion is variable, as taught by Vito, since this was known to allow the atomizer to be stored in a more compact state (see Vito par. 2).  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Duru in view of Pelfrey (US 2012/0248149).
Regarding claim 8, Duru teaches the electrostatic atomizer described regarding claim 1.  Duru does not disclose wherein the first line, the second line and a delivery hose are formed as one part, in particular are formed as an extruded plastic hose, preferably as a rubber hose, and are formed as a connecting hose.
Pelfrey teaches a liquid dispenser comprising a delivery device (214) connected to a liquid tank (212) by a first line (fig. 2) and to a nozzle (216) by a second line (fig. 2) and wherein the first line, the second line, and a delivery hose are formed as one part (220, see par. 60 and fig. 2), in particular are formed as an extruded plastic hose, preferably as a rubber hose, and are formed as a connecting hose.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrostatic atomizer of Duru to form the first line, the second line and the delivery hose as one part, as taught by Pelfrey, since this would eliminate several potential joint, which have the potential to leak and fail.  It is noted that the limitations that the hose is formed as an extruded plastic hose, preferably as a rubber hose has been interpreted as being optional, consistent with the 112(b) rejection set forth above.
Regarding claim 9, Duru in view of Pelfrey discloses the atomizer described regarding claim 8, and Pelfrey further teaches wherein the first line and the second line comprise a number of hoses (par. 60 - “tube 220 may be made from one or more pieces of tubing material”), in particular hoses formed continuously in one piece (fig. 4), and/or, for each atomizer nozzle, a hose respectively leads from the nozzle through the delivery device, in particular the hose pump, to the liquid tank and is preferably extruded in one piece, in particular is formed as a hose assembly comprising a number of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752